DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2 recites “preferable has the shape of a rod or a tube”. Regarding claim 5, the phrase "preferably" “preferable” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -8 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stamicarbon B. V (EP 0 233 384).
For claim 1, Stamicarbon B. V teaches a prilling bucket for prilling of a liquid (Fig 1; ref. page 2 lines 8 to page 3. Lines 32), comprising: 
a static part (Fig. 1 item 9-static part that holds the feed pipe); 
a rotating assembly which is arranged to rotate to relative to the static part and around a main axis of the bucket (Fig. 1 items 10-motor and 11-transmission generate rotation of tube to which prilling bucket 1 is fixed),
a vibrating assembly (Fig 1 item 23 which is fixed to rotating pipe 15) which includes part or all of the rotating assembly, and is arranged to oscillate relative to the static part along the direction of main axis; 
a magnetostrictive actuator (electromagnetic vibration generator 21) disposed to impart vibration to said vibrating assembly (23); 
wherein the rotating assembly includes said magnetostrictive actuator (21) and the magnetostrictive actuator is rigidly connected with said vibrating assembly (15); the bucket further comprising a slip connector (bearing 6, bushing 7) arranged to transfer electrical powder to said magnetostrictive actuator.
As for claim 2, Stamicarbon B. V further teach wherein said slip connector is a slip ring (Fig 1 items 6, 7). 
As for claims 4-6, Stamicarbon B. V further teach wherein the magnetostrictive actuator (21) is firmly connected to the vibrating assembly (23) via a rigid element (the part on top of 7 on the outer edge of the liquid supplied pipe 17); wherein the rigid element has an elongate shape (Fig 1 has a tube or elongated shape); wherein the rigid element has a first end rigidity connected to the magnetostrictive actuator and a second end opposite to the first end, rigidly connected to a component of the vibrating assembly (Fig 1).
As for claim 7, Stamicarbon B. V further teach wherein the static part (9) includes hollow tube which is also used a feed tube of the liquid to be prilled (Fig. 1). 
As for claim 8, Stamicarbon B. V further teach wherein the rotating assembly includes a perforated side wall (bottom) of the bucket (1) and said perforated side wall is also part of the vibrating assembly (Fig 1). 
As for claim 11, Stamicarbon B. V further teach wherein the vibrating assembly includes a rotating sub-assembly, the magnetostrictive actuator being part of the rotating sub-assembly of the vibrating assembly (Fig 1). It is noted that claim 11 further recites “optionally a non-rotating subassembly” and such is not required as part of claim. 
As for claims 12-13, Stamicarbon B. V further teach prilling any materials such as liquids including urea (see page 2 lines 5-15 and page 3 lines 30-40) and production of solid urea prills (see page 2 lines 5-50, page 3 lines 30-40).
Allowable Subject Matter
Claims 3 and 9- 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims. 
As for claim 3, the closest prior art Stamicarbon B. V (EP 0 233 384) teaches a slip ring (6,7) but fails to teach the slip ring including an outer cylinder element and an inner cylinder element, the outer element being coaxial around the inner element, the outer element being static and the inner element being rigidly fixed to the magnetostrictive actuator, the outer element comprising brushes or wires and the inner element comprising conductive rings in a slip contact with said brushes or wires. 
 As for claim 9, the closest prior art Stamicarbon B. V (EP 0 233 384) teaches a a frame defining a chamber (Fig 1 body including frame) and the perforated wall connected to said frame (Fig 1 item 3, 22) however fails to teach said frame connected to wall via suspension means adapted to act as vibration isolator and to vibrationally decouple the perforated wall from the frame.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 2014/0035179 A1 – device and method for production of microfibers and nanofibers, includes or teaches brushes and slip rings but for different purpose ([0072]).
US 2007/0031527 A1 – Koike et al teaches slip ring (15) including brush and slip ring connected to an electrically heated wire also for different purpose. 
US 2006/0141084 A1 – Armantrout et al. teaches electrostatic force is used to pin the material, conductive elements such as pins, brushes or wires installed on the rotor are grounded by way of a connection through a slip ring, for a different purpose than the instant invention ([0063]). 
US 2011/0114745 A1 – Buisson teaches stimulus means are electromagnetic and preferably include magnetic body fixed to the rotary body (as per claim 36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743